Citation Nr: 1433545	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11- 30 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable disability evaluation for herpes simplex. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1976 and from March 1977 to March 1980.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for herpes simplex and assigned a noncompensable disability evaluation, effective October 13, 2009.  

The appellant was scheduled for a Board video conference hearing at the Columbia RO in March 2014, but failed to report to the hearing.  He did not request postponement and has not shown good cause for his failure to appear.  Therefore, his hearing request has been withdrawn.  See 38 C.F.R. § 20.702(d) (2013).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's claim for an initial compensable rating for his service-connected herpes simplex, the Veteran most recently underwent a VA examination for this disability in October 2012.  In his October 2013 Statements of Accredited Representative in Appealed Case, the Veteran's representative related the Veteran's contention that since his October 6, 2012, examination, his herpes simplex had increased in severity and frequency and thus warranted a new examination.  In his June 2014 written brief presentation, the Veteran's representative advanced the Veteran's claim that his service-connected herpes simplex was more severe than reflected by the current noncompensable evaluation, and additionally noted that while the October 2010 VA examination recorded two 1.0-cm scars along the shaft of the penis, the October 2012 examination stated only "Veteran reports scarring to shaft of penis, but I can barely make out any scarring significant enough to describe."  

The Board finds that the Veteran's claim for an initial compensable rating for his service-connected herpes simplex must be remanded for the Veteran to be scheduled for an updated VA examination to determine the current severity of his herpes simplex.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Weggenmann v. Brown, 5 Vet.App. 281, 284 (1993); 38 C.F.R. § 3.327(a) (2013) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").

Accordingly, the case is REMANDED for the following action:

1. Ensure that all treatment records of which VA has notice, including all pertinent VA and private medical records, have been obtained and associated with the claims file.

2. Then, schedule the Veteran for a VA examination with (if possible) an examiner of appropriate expertise to determine the nature, current severity, and all symptoms (to include scarring) associated with herpes simplex.  All indicated tests and studies must be performed.  The examiner must review the claims file and should note that review in the report.  

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



